Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-29 are pending, claims 1, 3, 7, 23, and 24 are amended, claims 28-29 are new and claims 5-6, 9-10, 14, 18-22, and 28 are withdrawn.
Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim includes a limitation not previously included “with the nozzle being located upstream of the at least one lattice or mesh structure” and this differs from the currently pending independent claims
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 11-13, 16-17, 23, 26-27, and 29 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stein (U.S. 2014/0217202).
With respect to claims 1 and 29, Stein discloses a sanitary insert unit ((figure 3), comprising: 
an insert housing (figure 3, having side walls of 2) which is mountable on or in a water outlet (paragraph 0003) of a sanitary outlet fitting (paragraph 0091, where #1 is a sanitary insert), the insert housing including a housing interior (within #2) through which a liquid path (the path #4 from inlet all the wat to the outlet of 30) is provided that is adapted to direct a water flow through the housing interior (the path indicated by the arrows in figures 3-5), 
a jet splitter (figures 2-5, the elements outside of #13, which splits the fluid into multiple paths about 8, noted in figures 2-5 as not numbered the component above #8 which has multiple protrusions between an outer wall and extending towards 8’s outer wall of 13) located in the liquid path and includes a plurality of splitter openings (noted as the second flow path as the flow goes about 8 through the various split pathways) which are adapted to divide water flowing therethrough into a plurality of individual jets (being the noted flow paths of fluid about 8 in figures 4 and 5, where fluid pass through the various split portions), 
at least one lattice or mesh structure (figure 1, forming the outlets #30) following the jet splitter in the liquid path (figure 1, where #4 indicates the jet splitter and the lattice/mesh structure being down flow of it), 
a bypass duct (figures 1-3, starting at 10 and ending at the outlet at #29) that at least partially bypasses the liquid path (figure 1, forming a different flow path then that of the liquid path), bypass duct comprises a nozzle with a narrowing clear duct cross section (figure 3, this could be taken as the narrowing section at 10, between 23 and 31, or even the outlet area at 29) at least in one section that is adapted to create only a single accelerated liquid jet (see sections at 10, between 23 and 31, and at 29) 
wherein the bypass duct narrows or tapers in a direction toward an outflow-side duct opening in order to form the nozzle that has a smallest clear cross section proximate to an outlet of the bypass duct (where the outlet is at the bottom of 29, and 29 has the smallest cross section and is proximate to the outlet). With respect to claim 29, the only a single accelerated liquid jet being at lest one accelerated liquid jet. 
With respect to claim 2, Stein discloses a flow rate regulator (20 as it interacts with 13 as well as the top circumference of the element above 10 which has at its lower part the jet regulators) in the insert housing on an inflow side upstream of the jet splitter (figures 2-5, where the top portion of 13 is adjacent 20 and forms the pressure control), said flow rate regulator being adapted to regulate the water flowing through to a pressure-independent maximum flow rate .  
With respect to claim 3, Stein discloses the flow rate regulator (20 and top part of 13 and elements adjacent the top of 13 and between 20 and 13) has at least one elastic annular throttle body (13) which engages around a regulator core (27) and delimits a control gap (gap between 20, 13, and the top of 27) between the at least one elastic annular throttle body and the regulator core (as 27s outer wall is formed on the outer circumference thereof and forms the gap of the space between 20/13/and27) or an inner circumferential wall surrounding the throttle body (formed by 20), said control gap being adapted to change under pressure of the water flowing through such that a flow rate of the flow rate regulator does not exceed the pressure- independent maximum flow rate (paragraph 0084, as the control gap between the elastic aspect of 8 interacts with the through opening 32 as a function of the noted water pressure).  

With respect to claim 7, Stein discloses the bypass duct passes through the jet splitter (as seen in figure 3) or the jet splitter and a flow rate regulator (as seen in figure 3).  
With respect to claim 8, Stein discloses wherein the jet3Applicant: Neoperl GmbH Application No.: 16/331,284splitter comprises a perforated plate (figure 2, the noted element above #8, being a circular plate, the noted jet splitter being formed by the perforations in said plate).  
With respect to claim 11, Stein discloses the flow rate regulator is arranged on the inflow side upstream of the jet splitter (as seen in figures 1-5) or upstream of the jet splitter and an inflow-side duct opening of the bypass duct.  
With respect to claim 12, Stein discloses a filter screen (5/7) arranged in an inflow direction upstream of the jet splitter (figures 1-5).  
With respect to claim 13, Stein discloses an inflow- side duct opening of the bypass duct (being the inlet leading into 10) is arranged in an inflow direction immediately beneath the filter screen (figure 3).
With respect to claim 16, Stein discloses the bypass duct is arranged approximately coaxially with a longitudinal center axis of the insert housing (figure 3).  
With respect to claim 17, Stein discloses the bypass duct narrows in a direction of a nozzle opening of the nozzle in order to create a water jet, said nozzle opening having a smallest clear cross section of the bypass duct (shown at the nozzle of the bypass duct which narrows in its direction towards the opening of the nozzle, as the area beneath #10 narrows towards 29 overall, where #29 has the smallest cross section area).  

With respect to claim 26, Stein discloses at least one aeration duct which opens into the liquid path beneath the jet splitter (figure 1, the noted element above #8, having holes adjacent to the jet splitters which are thus ducts through that element and do not have fluid flowing therethrough and thus have air as the fluid flow from 31 down towards the outlet following the path of path 4, see paragraph 0088)  
With respect to claim 27, Stein discloses the at least one aeration duct comprises a housing opening (figure 2, the openings visible in 2) provided in a housing circumferential wall of the insert housing (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Zoller (U.S. 2010/0147397).

With respect to claim 15, Stein discloses the filter screen, but fails to disclose the filter screen is funnel-shaped, and the funnel shape of the filter screen narrows in a direction of an inflow-side duct opening of the at least one bypass duct.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the noted filter screens shape and direction of the funnel it forms as disclosed by Zoller into the device of Stein, effectively reversing the direction of Steins screen, as the resulting combination would still allow for the desired filtration of dirt and other particles from entering the system. 
With respect to claims 24 and 25, Stein discloses having a lattice or mesh structure, but fails to disclose comprising at least one insert part inserted into the insert housing, said insert part including the lattice or mesh structure interposed in the liquid path, wherein the at least one insert part is arranged in the liquid path beneath the jet splitter.
Zoller, figure 1, discloses multiple mesh/lattice inserts at #15 which are noted below the jet splitter #13, a homogenizing mechanism which is constructed from a plurality of lattice-shaped or net-shaped screens or insert components 15 (paragraph 0034) allowing for homogeneous of the split jets to allow for a non-splashing and optionally sparkling soft composite jet from the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lattice/net structure of an insert of Zoller beneath the jet splitter into that of Zoller, allowing for the device to having a non-splashing and optionally sparkling soft composite jet from the device. 
Response to Arguments/Amendments
	The Amendment filed (12/21/2021) has been entered. Currently claims 1-29 are pending, claims 1, 3, 7, 23, and 24 are amended, claims 28-29 are new and claims 5-6, 9-10, 14, 18-22, and 28 are withdrawn. Applicants amendments to the claims has failed to overcome each and every . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752